UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21198 and 811-21301 Name of Fund: BBIF Tax-Exempt Fund and Master Tax-Exempt LLC Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BBIF Tax- Exempt Fund and Master Tax-Exempt LLC, 55 East 52 nd Street, New York, NY 10055 Registrants’ telephone number, including area code: (800) 626-1960 Date of fiscal year end: 03/31/2011 Date of reporting period: 03/31/2011 Item 1 – Report to Stockholders March 31, 2011 Annual Report BBIF Tax-Exempt Fund Not FDIC Insured  No Bank Guarantee  May Lose Value Table of Contents Page Dear Shareholder 3 Annual Report: Money Market Overview 4 Fund Information 5 Disclosure of Expenses 5 Fund Financial Statements: Statement of Assets and Liabilities 6 Statement of Operations 6 Statements of Changes in Net Assets 7 Fund Financial Highlights 8 Fund Notes to Financial Statements 10 Fund Report of Independent Registered Public Accounting Firm 13 Fund Important Tax Information 13 Portfolio Information 14 Master LLC Financial Statements: Schedule of Investments 15 Statement of Assets and Liabilities 25 Statement of Operations 25 Statements of Changes in Net Assets 26 Master LLC Financial Highlights 26 Master LLC Notes to Financial Statements 27 Master LLC Report of Independent Registered Public Accounting Firm 29 Officers and Directors 30 Additional Information 33 2 BBIF TAX-EXEMPT FUND MARCH 31, 2011 Dear Shareholder Over the past 12 months, we have seen a sluggish, stimulus-driven economic recovery at long last gain real traction, accelerate, and transition into a consumption-driven expansion. For the most part, 2010 was plagued with widely fluctuating economic data, but as the year drew to a close, it became clear that cyclical stimulus had beaten out structural problems as economic data releases generally became more positive and financial markets showed signs of continuing improvement. Although the sovereign debt crises and emerging market inflation that troubled the global economy in 2010 remain a challenge today, overall investor sentiment had improved considerably. In the first quarter of 2011, significant global events gave rise to new concerns about the future of the global economy. Political turmoil spread across the Middle East/North Africa (“MENA”) region, oil and other commodity prices soared, and markets recoiled as the nuclear crisis unfolded in the wake of a 9.0-magnitude earthquake and tsunami that struck Japan in March. These events shook investor confidence, but the global economic recovery would not be derailed. In the United States, strength from the corporate sector and increasing consumer spending have been key drivers of economic growth, while the housing and labor markets have been the heaviest burdens. While housing has yet to show any meaningful sign of improvement, labor statistics have become increasingly positive in recent months. Global equity markets experienced uneven growth and high volatility over the course of 2010, but ended the year strong. Following a strong start to 2011, the aforementioned headwinds brought high volatility back to equity markets. A pick up in inflationary pressures caused emerging market equities to underperform developed markets, where threats of inflation remained relatively subdued. Overall, equities posted strong returns for the 12-month period. US stocks outpaced most international markets and small cap stocks outperformed large caps as investors moved into higher-risk assets. Fixed income markets saw yields trend lower over most of 2010, until the fourth quarter brought an abrupt reversal in sentiment and risk tolerance that drove yields sharply upward (pushing bond prices down) through year end. Improving economic data continued to pressure fixed income yields in 2011; however, escalating geopolitical risks have acted as a counterweight, restoring relative stability to yield movements. Global credit markets were surpris- ingly resilient in the face of major headwinds during the first quarter. Yield curves globally remained steep by historical standards and higher-risk sectors continued to outperform higher-quality assets. The tax-exempt municipal market enjoyed a powerful rally during the period of low interest rates in 2010; however, when the yield trend reversed, the market was dealt an additional blow as it became evident that the Build America Bond program would expire at year end. In addition, negative headlines regarding fiscal challenges faced by state and local governments damaged investor confidence and further heightened volatility in the municipal market. Tax-exempt mutual funds experienced heavy outflows, resulting in wider quality spreads and further downward pressure on municipal bond prices. These headwinds began to abate in 2011 and the tax-exempt municipal market staged a mild rebound in the first quarter. Cash investments, as represented by the 3-month Treasury bill, returned only a fraction over 0% for the 12-month period as short-term interest rates remained low. Yields on money market securities remain near all-time lows. Total Returns as of March 31, 2011 6-month 12-month US large cap equities (S&P 500 Index) 17.31% 15.65% US small cap equities (Russell 2000 Index) 25.48 25.79 International equities (MSCI Europe, Australasia, Far East Index) 10.20 10.42 3-month Treasury bill (BofA Merrill Lynch 3-Month Treasury Bill Index) 0.09 0.16 US Treasury securities (BofA Merrill Lynch 10-Year US Treasury Index) (5.90) 6.52 US investment grade bonds (Barclays Capital US Aggregate Bond Index) (0.88) 5.12 Tax-exempt municipal bonds (Barclays Capital Municipal Bond Index) (3.68) 1.63 US high yield bonds (Barclays Capital US Corporate High Yield 2% Issuer Capped Index) 7.24 14.26 Past performance is no guarantee of future results. Index performance shown for illustrative purposes only. You cannot invest directly in an index. While no one can peer into a crystal ball and eliminate the uncertainties presented by the economic landscape and financial markets, BlackRock can offer investors the next best thing: partnership with the world’s largest asset management firm and a unique global perspective that allows us to identify trends early and capitalize on market opportunities. For additional market perspective and investment insight, visit www.blackrock.com/ shareholdermagazine , where you’ll find the most recent issue of our award-winning Shareholder ® magazine, as well as its quarterly companion newsletter, Shareholder Perspectives . As always, we thank you for entrusting BlackRock with your investments, and we look forward to your continued partnership in the months and years ahead. THIS PAGE NOT PART OF YOUR FUND REPORT 3 Money Market Overview For the Period Ended March 31, 2011 Throughout the 12-month period ended March 31, 2011, the Federal Open Market Committee (FOMC) maintained the target range for the federal funds rate at 0.00% to 0.25% while remaining consistent in its position that economic conditions were likely to warrant “exceptionally low levels of the federal funds rate for an extended period.” At its March 15, 2011 meeting, the FOMC acknowledged that labor markets “appear to be improving gradually” and that household spending and business investment continue to expand. The FOMC also confirmed its intention to continue the policy it announced in November 2010 to purchase $600 billion of longer-term Treasury securities by the end of June 2011. While these large-scale asset purchases have the intent of keeping interest rates low, they also result in a reduced supply of overnight repurchase agreements due to the limited amount of longer-term Treasury securities available to collateralize them. As the United States approached its national debt ceiling in early 2011, the US Treasury announced its intention to gradually reduce the balance of its Supplementary Financing Program account from $200 billion to $5 billion by letting currently outstanding Treasury bills mature without rolling them over. This action has the effect of increasing reserves in the banking system while reducing the supply of Treasury bills. The tightening in supply of Treasury bills and overnight repurchase agreements drove rates down on those instruments toward the end of the period. Early in May 2010, heightened concerns about sovereign risk in certain peripheral European countries led to increased financial market volatility and upward pressure on the London Interbank Offered Rates (LIBOR settings). To improve liquidity conditions in US dollar short-term credit markets in Europe, the US Federal Reserve Bank reestablished temporary US dollar liquidity swap facilities with the European Central Bank (ECB), while the ECB established long-term financing operations of various tenors to provide additional liquidity to the market. The European Union (EU), the ECB and the International Monetary Fund announced a coordinated package of financial aid totaling Euro 750 billion (close to $1 trillion in US dollar terms). Ultimately, the tone of the short-term credit markets improved, and LIBOR settings stabilized, by the end of June 2010. In a continued effort to further strengthen the Euro-zone financial system, at its summit held in March 2011, the European Union adopted a preliminary framework to address the size and scope of financial stability mechanisms, bank stress tests, fiscal reform, and surveillance of macroeconomic imbalances. Short-dated LIBOR settings finished the period unchanged on a year-over-year basis. The slope of the LIBOR curve as measured from one month to one year, flattened by 14 basis points, led by a decline in the one-year LIBOR setting. In the tax-exempt space, historically low rates resulted in an overall decline in money fund assets over the past 12 months. The seven-day Securities Industry and Financial Markets Association Index remained in a tight range around 0.28%, its average rate for the annual period. While tax-exempt money market funds, which are comprised primarily of municipal variable rate demand notes (VRDNs), experienced declining assets during the period, non-traditional buyers stepped into the tax-exempt market, which kept dealer inventories low and manageable throughout the year. Non-traditional buy- ers were drawn to the favorable yields offered on VRDNs, which served as an attractive alternative to asset-backed commercial paper, where supply had dwindled. Demand for VRDNs was further supported by recent regulatory amendments requiring higher levels of liquidity in money market funds. Although municipal issuers have limited the new supply of VRDNs, the market has turned its focus to the expiration of bank commitments enhancing over $100 billion of outstanding municipal VRDNs in 2011. As of this writing, issuers have been replacing the expiring commitments according to schedule and without difficulty. Additional banks are increasing their participation in the space, which provides better diversification for municipal money market funds. State and local governments continued to struggle with budget shortfalls and reduced their overall issuance of municipal notes. The one-year municipal yield remained relatively stable throughout the year, hovering around 0.38%, as measured by Thomson Municipal Market Data. Past performance is no guarantee of future results. Index performance is shown for illustrative purposes only. You cannot invest directly in an index. 4 BBIF TAX-EXEMPT FUND MARCH 31, 2011 Fund Information as of March 31, 2011 BBIF Tax-Exempt Fund BBIF Tax-Exempt Fund's (formerly WCMA Tax-Exempt Fund) (the “Fund”) investment objective is to seek current income exempt from federal income tax, preservation of capital and liquidity. 7-Day 7-Day Yields SEC Yields Yields Class 1 0.00% 0.00% Class 2 0.04% 0.04% Class 3 0.04% 0.04% Class 4 0.04% 0.04% The 7-Day SEC Yields may differ from the 7-Day Yields shown above due to the fact that the 7-Day SEC Yields exclude distributed capital gains. Past performance is not indicative of future results. Disclosure of Expenses Shareholders of this Fund may incur the following charges: (a) expenses related to transactions, including sales charges, redemption fees and exchange fees; and (b) operating expenses including administration fees, distribution and service fees including 12b-1 fees and other Fund expenses. The expense example below (which is based on a hypothetical investment of $1,000 invested on October 1, 2010 and held through March 31, 2011) is intended to assist shareholders both in calculating expenses based on an investment in the Fund and in comparing these expenses with similar costs of investing in other mutual funds. The table below provides information about actual account values and actual expenses. In order to estimate the expenses a shareholder paid during the period covered by this report, shareholders can divide their account value by $1,000 and then multiply the result by the number corresponding to their share class under the heading entitled “Expenses Paid During the Period.” The table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses. In order to assist shareholders in comparing the ongoing expenses of investing in this Fund and other funds, compare the 5% hypothetical example with the 5% hypothetical examples that appear in other funds’ shareholder reports. The expenses shown in the table are intended to highlight shareholders’ ongoing costs only and do not reflect any transactional expenses, such as sales charges, redemption fees or exchange fees. Therefore, the hypothetical example is useful in comparing ongoing expenses only, and will not help shareholders determine the relative total expenses of own- ing different funds. If these transactional expenses were included, share- holder expenses would have been higher. Actual Hypothetical 2 Beginning Ending Beginning Ending Account Value Account Value Expenses Paid Account Value Account Value Expenses Paid Annualized October 1, 2010 March 31, 2011 During the Period 1 October 1, 2010 March 31, 2011 During the Period 1 Expense Ratio Class 1 $1,000.00 $1,000.00 $1.80 $1,000.00 $1,023.10 $1.82 0.36% Class 2 $1,000.00 $1,000.20 $1.60 $1,000.00 $1,023.30 $1.61 0.32% Class 3 $1,000.00 $1,000.20 $1.60 $1,000.00 $1,023.30 $1.61 0.32% Class 4 $1,000.00 $1,000.20 $1.60 $1,000.00 $1,023.30 $1.61 0.32% 1 For each class of the Fund, expenses are equal to the expense ratio for the class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period shown). Because the Fund is a feeder fund, the expense table example reflects the expenses of both the Fund and the Master LLC in which it invests. 2 Hypothetical 5% annual return before expenses is calculated by pro rating the number of days in the most recent fiscal half year divided by 365. BBIF TAX-EXEMPT FUND MARCH 31, 2011 5 Statement of Assets and Liabilities March 31, 2011 BBIF Tax-Exempt Fund Assets Investment at value — Master Tax-Exempt LLC (the “Master LLC”) (cost — $770,504,211) $ 770,504,211 Transfer agent receivable 3,894 Withdrawals receivable from the Master LLC 59 Prepaid expenses 121,442 Total assets 770,629,606 Liabilities Administration fees payable 61,340 Service and distribution fees payable 306 Officer's fees payable 212 Capital shares redeemed payable 59 Other accrued expenses payable 72,335 Total liabilities 134,252 Net Assets $ 770,495,354 Net Assets Consist of Paid-in capital 770,380,196 Undistributed net investment income 115,158 Net Assets $ 770,495,354 Net Asset Values Class 1 — Based on net assets of $23,649,646 and 23,644,494 shares outstanding, unlimited number of shares authorized, par value $0.10 per share $ 1.00 Class 2 — Based on net assets of $120,547,730 and 120,520,911 shares outstanding, unlimited number of shares authorized, par value $0.10 per share $ 1.00 Class 3 — Based on net assets of $289,418,008 and 289,335,727 shares outstanding, unlimited number of shares authorized, par value $0.10 per share $ 1.00 Class 4 — Based on net assets of $336,879,970 and 336,792,597 shares outstanding, unlimited number of shares authorized, par value $0.10 per share $ 1.00 Statement of Operations Year Ended March 31, 2011 BBIF Tax-Exempt Fund Investment Income Income $ 356 Net investment income allocated from the Master LLC: Interest 3,445,348 Expenses (1,346,006) Total income 2,099,698 Expenses Administration 2,127,707 Service and distribution — Class 1 267,886 Service and distribution — Class 2 917,742 Service and distribution — Class 3 1,304,910 Service and distribution — Class 4 1,215,186 Registration 581,245 Transfer agent — Class 1 13,928 Transfer agent — Class 2 15,259 Transfer agent — Class 3 17,011 Transfer agent — Class 4 17,822 Printing 38,474 Professional 21,617 Officer 426 Miscellaneous 55,346 Total expenses 6,594,559 Less fees waived by administrator (1,065,269) Less service and distribution fees waived — Class 1 (267,530) Less service and distribution fees waived — Class 2 (917,742) Less service and distribution fees waived — Class 3 (1,304,910) Less service and distribution fees waived — Class 4 (1,215,186) Transfer agent fees reimbursed — Class 1 (3,395) Transfer agent fees reimbursed — Class 2 (15,243) Transfer agent fees reimbursed — Class 3 (16,927) Transfer agent fees reimbursed — Class 4 (17,752) Total expenses after fees waived and reimbursed 1,770,605 Net investment income 329,093 Realized Gain Allocated from the Master LLC Net realized gain from investments 58,722 Net Increase in Net Assets Resulting from Operations $ 387,815 See Notes to Financial Statements. 6 BBIF TAX-EXEMPT FUND MARCH 31, 2011 Statements of Changes in Net Assets BBIF Tax-Exempt Fund Year Ended March 31, Increase (Decrease) in Net Assets: Operations Net investment income $ 329,093 $ 738,142 Net realized gain 58,722 26,743 Net increase in net assets resulting from operations 387,815 764,885 Dividends to Shareholders From Net investment income: Class 1 (5) (8,713) Class 2 (54,991) (62,215) Class 3 (141,446) (382,857) Class 4 (132,651) (284,357) Net realized gain: Class 1 (313) — Class 2 (1,162) — Class 3 (2,945) — Class 4 (2,965) — Decrease in net assets resulting from dividends and distributions to shareholders (336,478) (738,142) Capital Share Transactions Net decrease in net assets derived from capital share transactions (118,601,497) (191,466,776) Net Assets Total decrease in net assets (118,550,160) (191,440,033) Beginning of year 889,045,514 1,080,485,547 End of year $ 770,495,354 $ 889,045,514 Undistributed net investment income $ 115,158 $ 115,158 See Notes to Financial Statements. BBIF TAX-EXEMPT FUND MARCH 31, 2011 7 Financial Highlights BBIF Tax-Exempt Fund Class 1 Class 2 Year Ended March 31, Year Ended March 31, Per Share Operating Performance Net asset value, beginning of year $ 1.00 $1.00 $1.00 $1.00 $ $ 1.00 $
